Mr. PRESIDING JUSTICE TRAPP delivered the opinion of the court: Defendant pleaded guilty to the offense of theft over $150 in obtaining, by deception, 72 head of cattle with intent to permanently deprive the owner. The plea was negotiated by counsel, and defendant was granted probation for a period of 30 months with one year to be served at the penal farm, and the condition of restitution. He appeals. Counsel on appeal have filed a brief in conformity with the standards set forth in Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, together with a motion to withdraw. The motion was continued for 60 days and defendant was given leave to file additional points and authorities. None have been submitted. We have examined the record and report of proceedings and have found substantial compliance with the admonitions required under Supreme Court Rules 401 and 402. The record discloses that the plea of guilty was, in fact, negotiated twice in that upon the taking of the first plea the court discovered an area of misunderstanding as to the terms of the negotiated plea, and thereupon refused to accept the plea of guilty. Thereafter, further negotiations ensued and the defendant again tendered his plea of guilty before another judge. Upon the several admonitions required by the rules being repeated, defendant persisted in the plea. The factual basis of the plea appears in the testimony of the defendant and the statements of counsel in open court. We find no issues of merit for review, and the motion of counsel to withdraw should be, and hereby is, allowed. The judgment of the Circuit Court is affirmed. Judgment affirmed. SMITH and CRAVEN, JJ„ concur.